DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 06/01/2022 for application number 17/466,038. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, IDS, and Claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
	The present application is being examined under the preliminarily amended claims filed on 10/12/2021.
Claims 1-23 are pending. 
 Claims 1-23 are rejected.

Claim Interpretation
Plain meaning of the word “parameter” as understood by one of ordinary skill in the art is a measurable value. However, in applicant’s Specification Par. 53, first parameter and startup parameter is referred to as a1 or b1, suggesting that the parameter is a state of the device rather than a measurable value. The claims will be interpreted with the word “parameter” to be states of the device, consistent with applicant’s disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-13, 15-16, and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. US Publication No. 2008/0007192 (hereinafter Williams).

In reference to claim 1, Williams teaches a method implemented by a communications device control apparatus (Williams Par. 1 describes a method of controlling a transmitter) comprising:
obtaining, in a warm backup state, a first parameter (state)  in response to a trigger condition (temperature condition) , wherein the warm backup state is when a transceiver of the first device is in a low power consumption state, and wherein the first parameter indicates that the transceiver is to run based on the first parameter (Williams Fig. 2 and Par. 63 describes a device where radio operations start in a “Radio off” or “Throttle 1” position where the radio is restricted [warm backup state] changing to a “Radio on” state [obtained first parameter to change transceiver to a running state as understood by the claim interpretation] when the module temperature is detected to be below Tthrottle1 and TRadioOn [trigger condition where the temperature is lower than a threshold] see also Par. 15, 17]); and  
controlling the transceiver to be powered on using the first parameter (Williams Fig. 2 and Par. 63 describes a transceiver changing to a “Radio on” state [Radio on state is the first parameter which powers on the transmitter).

In reference to claim 2, Williams teaches the method of claim 1, in addition to teaching wherein before the obtaining (Williams Fig. 2 shows the “Radio off” and “Radio on” states cycle between each other, therefore the obtaining a parameter is done prior to either state), the method further comprises: 
obtaining an ambient temperature when the transceiver is in a power-on state, wherein the ambient temperature is a current ambient temperature (Williams Fig. 2 and Par. 60 describes a transmitter in a “Radio on” [power-on] state and detecting a module temperature [obtaining an ambient temperature]); and 
saving a running parameter corresponding to the transceiver as the first parameter (Williams Par. 53 describes writing data to permanent memory when the critical temperature is exceeded as described in Par. 51 [the critical temperature being reached changes the state of the device to “Fault mode” which is the current first parameter in Fig. 2 which is then saved as the running parameter I memory]) and controlling the transceiver to be powered off when a difference between the ambient temperature and a first preset temperature falls within a preset range (Williams Fig. 2 and Par. 60 describes changing to the “Radio off” state when the module temperature [ambient temperature]  is above TRadioOff [first preset temperature]). 

In reference to claim 4, Williams teaches the method of claim 1, in addition to teaching wherein the obtaining comprises:
determining the first parameter based on a first ambient temperature and a correspondence table, wherein the correspondence table comprises a correspondence between the first ambient temperature and the first parameter, and wherein the first ambient temperature is a current temperature of an environment in which the communications device is located (Williams Par. 90 describes changing module state to “radio off” based on the temperature sensor’s readings in correspondence with the table shown below Par. 90).

In reference to claim 5, Williams teaches the method of claim 1, in addition to teaching:
obtaining a running parameter corresponding to the transceiver when the transceiver is powered off at a first moment (Williams Fig. 2 shows a “Radio off” state which has restricted radio communications and a powered off transmitter, if the transmitter is off then it will have the obtained “Radio off” state), and 
determining the running parameter as the first parameter, wherein there is no power-on operation on the transceiver from the first moment to a current moment (Williams Fig. 2 shows a “Radio off” state which has restricted radio communications and a powered off transmitter, if no state change is received from the controller, then the current running parameter will remain as the first parameter).

In reference to claim 8, Williams teaches the method of claim 1, in addition to teaching:
further comprising controlling a heat dissipation device to run in a first working mode when the communications device control apparatus exits the warm backup stage, wherein heat dissipation efficiency of the heat dissipation device in the first working mode is higher than a preset heat dissipation efficiency (Williams Par. 28 describes a fan 14 [heat dissipation device] which expels hot air to maintain the temperature within the housing and is only operated when necessary taking into account the temperature in the module housing [the fan operates after the transmitter is on and the temperature is raising to high levels and dissipates heat with higher efficiency than the module would dissipate naturally).  

In reference to claim 9, Williams teaches the method of claim 8, in addition to teaching:
controlling the heat dissipation device to run in a second working mode when a preset condition is met, wherein the heat dissipation efficiency of the heat dissipation device in the first working mode is higher than heat dissipation efficiency of the heat dissipation device in the second working mode, and wherein the preset condition is that a working duration of the heat dissipation device in the first working mode reaches a preset duration or a working temperature of the transceiver is lower than a second preset (Williams Par. 28 describes the fan only operating when necessary taking into account the temperature in the module housing. This means the fan will turn off when the working temperature of the transceiver is lower than the preset temperature [the first working mode is the fan operating, which has higher heat dissipation efficiency than the fan not operating in the second working mode]).

In reference to claim 10, Williams teaches the method of claim 1, in addition to teaching wherein the trigger condition comprises one of:
an active switchover or a standby switchover is performed, wherein a second device is an active device, and the device is a standby device (Fig. 2 shows the state machine diagram illustrating the operation of the device), ; 
a difference between two adjacent preset temperatures is greater than a first preset temperature difference (see Fig. 2-3 with respect to table shown in par. 48 and 90); 
a power-on condition preconfigured by a user is met; or 
a difference between a real-time ambient temperature value and the first preset temperature is greater than a second preset temperature difference range (Williams Par. 17 describes a controller responsive to a temperature sensor which turns the transmitter off when the temperature has risen above a temperature threshold [temperature threshold is the first preset temperature]. As this claim only recites that any of the recited conditions be met as the trigger condition and is written in the alternative. Thus, this feature disclosed by Williams satisfies teaching the claim).

In reference to claim 11, Williams teaches the method of claim 1, in addition to teaching wherein the obtaining comprises:
reading the first parameter locally or obtaining the first parameter from an external device (Williams Fig. 1 and Par. 28 describe a temperature sensor within the system)

In reference to claim 12, this claim recites the same features and limitations as claim 1 with the additional structure of a processor, and a memory coupled to the processor and configured to store instructions that when executed by the processor, cause the communications device control apparatus to perform the method of claim 1. Williams teaches the method of claim 1, in addition to teaching a processor (Williams Fig. 1 microprocessor 22), as well as a memory storing instructions for the processor to execute the method of claim 1 (Williams Par. 42 describes the microprocessor 22 monitoring temperature using the program stored in ROM 21 to execute the method). Claim 12 recites no further limiting features or structure. Thus, claim 12 is likewise rejected.
 
In reference to claims 13, 15-16, and 18-22, these claims recite the same features and limitations as claims 2, 4-5, and 7-11 with no additional limiting features or structure. Thus, claims 13, 15-16, and 18-22 are likewise rejected.

In reference to claim 23, this claim recites the same features and limitations as claim 1 with the additional structure of a computer program product comprising computer-executable instructions that are stored on a non-transitory computer-readable storage medium, and that when executed by a processor cause a communications device control apparatus to perform the method of claim 1. Williams teaches the method of claim 1, in addition to teaching the computer-executable instructions that are stored on a non-transitory computer-readable storage medium that when executed by a processor perform the method of claim 1 (Williams Par. 42 describes the microprocessor 22 monitoring temperature using the program stored in ROM 21 to execute the method). Claim 23 recites no further limiting features or structure. Thus, claim 23 is likewise rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Fukushima et al. US Publication No. 2005/0004717 (hereinafter Fukushima).  
	
In reference to claim 3, Williams teaches the method of claim 2. However, Williams does not explicitly teach:
obtaining a second ambient temperature in a preset time period when the transceiver is in a power-on state; and 
determining the first preset temperature based on the second ambient temperature in the preset time period when the second ambient temperature converges, wherein the first preset temperature is an average value or an intermediate value of the second ambient temperature
In the analogous art of thermal management set-temperature correction for individual systems, Fukushima teaches:
obtaining a second ambient temperature in a preset time period when the transceiver is in a power-on state (Fukushima Abstract describes two temperature sensors used to obtain separate ambient temperatures); and 
determining the first preset temperature based on the second ambient temperature in the preset time period when the second ambient temperature converges, wherein the first preset temperature is an average value or an intermediate value of the second ambient temperature (Fukushima Abstract describes the second detection temperature determining that the CPU has reached a specific detection temperature threshold [first preset temperature]).
It would have been obvious for one of ordinary skill in the art having the teachings of both Williams and Fukushima before him prior to the filing date of the application to implement different temperature detectors in one system. One of ordinary skill in the art would use these temperature sensors to prevent inadvertent temperature control processes from activating before the actual temperature of the position needing correction reaches the desired correction temperature (Fukushima Par. 4 Sentence 3).

In reference to claim 6, Williams teaches the method of claim 5, in addition to teaching: 
obtaining a first ambient temperature, wherein the first ambient temperature is a current temperature of an environment in which the communications device control apparatus is located (Williams Fig. 1 and Par. 28 describe a temperature sensor to measure the ambient temperature within the system).
However, Williams does not explicitly teach:
obtaining a second ambient temperature, wherein the second ambient temperature is an ambient temperature of the transceiver when the transceiver is powered off at the first moment; 
obtaining a correction parameter based on a difference between the first ambient temperature and the second ambient temperature; 
correcting the running parameter using the correction parameter; and 
obtaining the first parameter based on the correction parameter
In the analogous art of thermal management set-temperature correction for individual systems, Fukushima teaches:
obtaining a second ambient temperature, wherein the second ambient temperature is an ambient temperature of the transceiver when the transceiver is powered off at the first moment (Fukushima Abstract describes a first temperature sensor for measuring a position in the CPU and a second temperature sensor for detecting that a certain temperature has been reached at a specific position [second ambient temperature at a position where the transceiver is located); 
obtaining a correction parameter based on a difference between the first ambient temperature and the second ambient temperature (Fukushima Abstract describes an offset calculator for calculating an offset as a difference between the detection temperature and the measurement temperature); 
correcting the running parameter using the correction parameter (Fukushima Abstract describes a temperature corrector for calculating a correction value of the set temperature based on the offset); and 
obtaining the first parameter based on the correction parameter (Fukushima Abstract describes a temperature control executor for executing the temperature control process in association with the set temperature).
It would have been obvious for one of ordinary skill in the art having the teachings of both Williams and Fukushima before him prior to the filing date of the application to implement different temperature detectors in one system. One of ordinary skill in the art would use these temperature sensors to prevent inadvertent temperature control processes from activating before the actual temperature of the position needing correction reaches the desired correction temperature (Fukushima Par. 4 Sentence 3).
In reference to claim 7, Williams teaches the method of claim 1, in addition to teaching:
wherein the first parameter comprises at least one of a startup parameter or a calibration parameter, wherein the startup parameter indicates that the transceiver is to be started based on the startup parameter (Williams Fig. 2 and Par. 63 describes a state change where the transmitter changes from “Radio off” state to “Radio on” state [the change to a Radio on state is a startup parameter to turn the transmitter on]. This claim is recited in the alternative first parameter can be disclosed with either a startup parameter or calibration parameter).
However, Williams does not explicitly teach:
wherein the communications device control method further comprises calibrating the transceiver using the calibration parameter.
In the analogous art of thermal management set-temperature correction for individual systems, Fukushima teaches:
wherein the communications device control method further comprises calibrating the transceiver using the calibration parameter (Fukushima Par. 20 describes a temperature correction unit 110 which calculates the correction value of the set temperature used by the device).
It would have been obvious for one of ordinary skill in the art having the teachings of both Williams and Fukushima before him prior to the filing date of the application to implement different temperature detectors in one system. One of ordinary skill in the art would use these temperature sensors to prevent inadvertent temperature control processes from activating before the actual temperature of the position needing correction reaches the desired correction temperature (Fukushima Par. 4 Sentence 3).

In reference to claims 14 and 17, these claims recite the same features and limitations as claims 3 and 6 with no additional limiting features or structure. Thus, claims 14 and 17 are likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A. LATHAM/Examiner, Art Unit 2186


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186